—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harkavy, J.), rendered November 16, 1994, convicting him of murder in the second degree, attempted murder in the second degree, and assault in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence. Justice Goldstein has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The defendant waived his contention that he was denied a speedy trial pursuant to the Interstate Agreement on Detainers because he failed to raise this contention prior to his trial or prior to sentencing (see, People v Primmer, 46 NY2d 1048; People v Vidal, 85 AD2d 701; CPL 580.20). The defendant’s claim that he was denied the effective assistance of trial *395counsel involves matters that are dehors the record, which may not be reviewed on the direct appeal from a judgment of conviction (see, People v Brown, 45 NY2d 852; People v Ogelsby, 128 AD2d 556).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit or unpreserved for appellate review (see, CPL 470.05 [2]; People v Tardbania, 72 NY2d 852; People v Medina, 53 NY2d 951). Miller, J. P., Ritter, Copertino and Goldstein, JJ., concur.